FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May 2010 Commission File Number 001-33136 EXETER RESOURCE CORPORATION Suite 1260, 999 West Hastings Street Vancouver, B.C., Canada V6C 2W2 Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FoForm 40-F x Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXETER RESOURCE CORPORATION (Registrant) May 17, 2010 By: /s/ Cecil Bond Cecil Bond Chief Financial Officer EXHIBIT INDEX Exh. No. Description Unaudited Interim Consolidated Financial Statements For The Three Months Ended March 31, 2010 Management's Discussion and Analysis For The Three Months Ended March 31, 2010 Form 52-109F2 Certification of Interim Filings, Executed by Chief Executive Officer Form 52-109F2 Certification of Interim Filings, Executed by Chief Financial Officer EXHIBIT 99.1 Unaudited Interim Consolidated Financial Statements For The Three Months Ended March 31, 2010 Exeter Resource Corporation Consolidated Balance Sheets (Expressed in Thousands of Canadian Dollars) (Unaudited) As at March 31, 2010 As at December 31, 2009 Assets Current Cash and cash equivalents $ $ Amounts receivable and prepaid expenses Current assets related to discontinued operations (Note 3) - Property and equipment Long term assets related to discontinued operations (Note 3 and 5) - $ $ Liabilities Current Accounts payable and accrued liabilities $ $ Due to related parties (Note 10) 67 Current liabilities related to discontinued operations (Note 3) - Shareholders’ Equity Share capital (Note 6) Contributed surplus (Note 9) Deficit ) ) $ $ Nature of Business (Note 1) Discontinued Operations (Note 3) Approved by the Directors: Director Director See accompanying notes to the consolidated financial statements. 2 Exeter Resource Corporation Consolidated Statements of Operations and Comprehensive Loss (Expressed in Thousands of Canadian Dollars, Except Share Data) For the period ended March 31, 2010 (Unaudited) Three months ended March 31, Income Interest Income $ $ Expenses Accounting and audit 63 22 Administration salaries and consulting(Note 7) Amortization 12 17 Bank charges 2 2 Directors’ fees(Note 7) Foreign exchange (gain)/loss ) 51 Legal fees 36 Management fees (Note 7) Mineral property exploration expenditure (Note 5 and 7) Office and miscellaneous 30 Rent 15 19 Shareholder communications(Note 7) Stock exchange listing and filing fees 41 48 Telecommunications 8 9 Transfer agent 5 3 Travel and promotion 39 73 Loss from continuing operations $ $ Loss from discontinued operations(Note 3) Net loss and comprehensive loss for the period $ $ Basic & diluted loss per share from continuing operations $ ) $ ) Basic & diluted loss per share from discontinued operations $ ) $ ) Total basic & diluted loss per share $ ) $ ) Weighted average number of common shares outstanding See accompanying notes to the consolidated financial statements 3 Exeter Resource Corporation Consolidated Statements of Cash Flows (Expressed in Thousands of Canadian Dollars) For the period ended March 31, 2010 (Unaudited) Three months ended March 31, Operating Activities Loss for the period from continuing operations $ ) $ ) Non cash items: Amortization 14 17 Donation of shares 86 - Stock based compensation (Note 7) ) ) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) ) Accounts payable and accrued liabilities ) Due to related parties 66 ) Cash flows from the operating activities of continuing operations ) ) Loss for the period from discontinued operations ) ) Non cash items: Amortization 4 15 Stock based compensation(Note 7) Changes in non-cash working capital items: Amounts receivable and prepaid expenses ) 13 Accounts payable and accrued liabilities 60 ) Cash flows from the operating activities of discontinued operations ) ) Financing Activities Issue of share capital for cash(Note 6) Share issue costs - ) Cash flows from financing activities of continuing operations Cash transferred on Plan of Arrangement (Note 3) ) - Cash flows from financing activities of discontinued operations ) - Investing Activities Acquisition of property and equipment (6
